            Case 2:20-cv-05777-MSG Document 7 Filed 12/07/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
IN RE: REGINALD CUPID NOBLE                    :
                                               :
                                               :       CIVIL ACTION NO. 20-CV-5777
                                               :

                                              ORDER

       AND NOW, this 7th day of December, 2020, upon consideration of Plaintiff Reginald

Cupid Noble’s Motion to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF No. 2) it

is hereby ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons in the

accompanying Memorandum Opinion.

       4.      Noble may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption and in the body and

shall state the basis for Noble’s claims against each defendant. The amended complaint shall be a

complete document that does not rely on the initial Complaint or other papers filed in this case.

When drafting his amended complaint, Noble should be mindful of the Court’s reasons for

dismissing the claims in his initial Complaint as explained in the accompanying Memorandum

Opinion. Upon the filing of an amended complaint, the Clerk shall not make service until so

ordered by the Court.

       5.      The Clerk of Court is DIRECTED to send Noble a blank copy of the Court’s

current standard form to be used by self-represented litigants filing a civil action bearing the above-
             Case 2:20-cv-05777-MSG Document 7 Filed 12/07/20 Page 2 of 3




captioned civil action number. Noble may use this form to file his amended complaint if he

chooses to do so. 1

        6.      If Noble does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of the

date of this Order stating that intent, at which time the Court will issue a final order dismissing the

case. Any such notice by Noble should be titled “Notice to Stand on Complaint,” and shall include

the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir. 2019) (“If

the plaintiff does not desire to amend, he may file an appropriate notice with the district court

asserting his intent to stand on the complaint, at which time an order to dismiss the action would

be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976)); In re

Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the district court did

not abuse its discretion when it dismissed with prejudice the otherwise viable claims . . . following

plaintiffs’ decision not to replead those claims” when the district court “expressly warned plaintiffs

that failure to replead the remaining claims . . . would result in the dismissal of those claims”).

        7. If Noble fails to file any response to this Order, the Court will conclude that Noble

intends to stand on his Complaint and will issue a final order dismissing this case. 2 See Weber,

939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be inferred

from inaction after issuance of an order directing him to take action to cure a defective complaint).


1
        This      form        is    available      on       the              Court’s        website        at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.
2
        The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir.
1984) is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his complaint. See
Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as distinct from dismissals
under Federal Rule of Civil Procedure 41(b) for failure to comply with a court order, which require
assessment of the Poulis factors); see also Elansari v. Altria, 799 F. App’x 107, 108 n.1 (3d Cir. 2020) (per
curiam). Indeed, an analysis under Poulis is not required when a plaintiff willfully abandons the case or
makes adjudication impossible, as would be the case when a plaintiff opts not to amend his complaint,
           Case 2:20-cv-05777-MSG Document 7 Filed 12/07/20 Page 3 of 3




                                                 BY THE COURT:



                                                 /s/ Mitchell S. Goldberg
                                                 MITCHELL S. GOLDBERG, J.




leaving the case without an operative pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir.
2017) (per curiam) (“Where a plaintiff’s conduct clearly indicates that he willfully intends to abandon the
case, or where the plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc., 292 F.R.D.
171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the six Poulis factors in cases where
a party willfully abandons her case or otherwise makes adjudication of the matter impossible.” (citing
cases)).
